Citation Nr: 0828318	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  02-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder.

2. Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The RO granted service connection 
for post-traumatic stress disorder (PTSD), assigning a 50 
percent evaluation, and denied a total disability rating 
based on individual unemployability (TDIU).  The veteran 
timely perfected an appeal of these determinations to the 
Board.

In September 2004, the Board remanded the appeal for further 
development.

In January 2005, the veteran appeared and offered testimony 
in support of his claim before the undersigned member of the 
Board.

In April 2005, the Board again remanded these matters for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the RO's certification of the above matters to 
the Board, new evidence was submitted by the veteran and 
received at the Board in June 2008.  Such evidence consists 
of the following: a "Notice of Decision" from the Social 
Security Administration dated April 28, 2004, indicating that 
the veteran is disabled due to severe impairment; the 
veteran's 2007 U.S. Individual Tax Return; and an April 2006 
letter from the veteran's psychodiagnostician, N. L., 
indicating that the veteran meets the diagnostic requirements 
for severe and chronic PTSD.

When the Board receives pertinent evidence that was not 
initially considered by the RO, generally the evidence must 
be referred to the RO for review.  See 38 C.F.R. § 20.1304(c) 
(2007).  An exception is made if this procedural right is 
waived by the veteran.  Id.  

In a July 2008 letter, the Board requested that the veteran 
inform VA whether he wished to waive RO consideration of his 
newly submitted evidence.  In a response received in August 
2008, the veteran indicated that he did not wish to waive 
this procedural right, and that he wished for the Board to 
remand his case for RO review of the additional evidence.  
Accordingly, the instant matters are remanded.


Accordingly, the case is REMANDED for the following action:

1.	1. The RO should readjudicate the 
claims for entitlement to an initial 
disability rating in excess of 50 
percent for PTSD and entitlement to a 
TDIU, in light of all pertinent 
evidence and legal authority.

2.	If the benefits sought on appeal remain 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of 
the Case (to include citation to and 
consideration of all evidence added to 
the claims file since the March 2008 
Statement of the Case) and afford them 
the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




